Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3 and 7-26 are pending and rejected. Claims 2 and 4-6 are cancelled. Claims 1 and 22-24 are amended and claims 25 and 26 are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima, WO 2013/008684 A1 in view of Hayashi, WO 2014/038534, Fujiwara, JP 2012-197336 A (provided with the IDS of 2/21/2018), and Narahashi, US 2011/0036625 A1.
The following citations for Kashima, WO 2013/008684 A1 are in reference to Kashima, US 2015/0034369 A1, which is considered to be the English translation of Kashima, WO 2013/008684 A1 because it is the US national stage of the PCT application. The following citations for Hayashi, WO 2014/038534 are in reference to Hayashi, US 2015/0210884 A1, which is considered to be the English translation of Hayashi, WO 2014/038534 because it is the US national stage of the PCT application. The following citations for Fujiwara, JP 212-197336 A are in reference to the machine translation provided with the IDS dated 2/21/2018.
Regarding claims 1, 20, 21, and 24, Kashima teaches a method for producing a printed circuit board (a resin composition for forming a printed wiring board or circuit wiring board, see for e.g. abstract and 0120, where they describe a method of forming the board, see for e.g. 0086), comprising: 
an alkali treatment step of bringing a surface of an insulating layer for a printed circuit board into contact with an alkali solution (where the insulating layer is treated with an alkaline solution such as sodium hydroxide, see for e.g. 0092 and 0120, where sodium hydroxide solution is an acceptable alkali solution as indicated by paragraph 0064 of the instant specification), and 
a conductor layer forming step of forming a conductor layer on at least a part of the surface 0f the insulating layer that has undergone the alkali treatment step (where the laminate sheets that have been treated with the alkaline solution are plated by a non-electrolytic copper plating process followed by an electrolytic copper plating process to provide a 20 micron copper plating, see for e.g. 0120, indicating that a copper layer is formed on the treated surface to provide a conductor layer), wherein
 the insulating layer comprises a resin composition comprising a thermosetting resin (where the resin composition includes bismaleimide, see for e.g. 0018, and the bismaleimide is selected from bis(4-maleimidophenyl)methane, 2,2-bis{4-(4-maleimideophenoxy)-phenyl}propane, bis(3-ethyl-5-methyl-4-maleimidophenyl)methane, see for e.g. 0051, which meet the limitations of instant claim 3, indicating that the composition includes a thermosetting resin), a silane compound having a (meth)acrylic skeleton and a hydrolyzable group or a hydroxy group (where the inorganic filler is subjected to a silane coupling treatment with a silane coupling agent such as vinyl silane-based coupling agents such as γ-
Kashima does not specifically teach that the alkaline solution is aqueous. They teach that the swelling agent used in the swelling step is an alkaline solution or surfactant solution (see for e.g. 0092). They teach using a swelling treatment solution containing sodium hydroxide in a concentration of 13 g/L (see for e.g. 0120). 
Hayashi teaches an insulating resin material having a thermosetting resin, a curing agent, a first inorganic filler surface-treated with a first silane coupling agent, and a second inorganic filler surface-treated with a second silane coupling agent (see for e.g. abstract). They teach using the insulating resin for an insulation layer in a printed wiring board (see for e.g. 0121). They teach performing a swelling treatment on the insulating resin material before a roughening treatment (see for e.g. 0138). They teach that the swelling treatment is done using an organic solvent dispersed solution or aqueous solution of a compound whose main component is ethylene glycol or the like (see for e.g. 0139). They teach that a swelling liquid used in the swelling treatment generally includes an alkali as a pH adjuster, where the swelling liquid preferably includes sodium hydroxide (see for e.g. 0139). They provide an example of a swelling liquid which contains an aqueous solution prepared from “Swelling dip Securiganth”” and sodium hydroxide (see for e.g. 0190). Therefore they teach using an aqueous solution of a swelling material and sodium hydroxide.

Kashima in view of Hayashi do not teach that the resin composition comprises an alkenyl-substituted nadimide. Kashima teaches that additional components can be used in the resin composition such as other thermosetting resins, thermoplastic resins, various polymer compounds, and other incombustible compounds and additives (see for e.g. 0065).
Fujiwara teaches an imide resin composition that has a high glass transition temperature, high heat resistance, low dielectric constant, and high adhesiveness (see for e.g. abstract). They teach that the imide resin composition contains a bisallylnadimide compound (A) and a vinyl compound (B) (see for e.g. abstract). They teach that compound (A) is a compound denoted by chemical formula (I):

    PNG
    media_image1.png
    154
    385
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    124
    372
    media_image2.png
    Greyscale

or chemical formula (III):

    PNG
    media_image3.png
    142
    335
    media_image3.png
    Greyscale

(see for e.g. 0011-00114). They teach that the arylnadimide compound can also be a commercial item such as BANI-M or BANI-X, where these compounds are understood to be alternatives for component (A) because they are described as an alternative to the compounds for component (A) described above and where they indicate that component (A) is an arylnadimide (see for e.g. 0024-0028). As evidenced by the instant specification BANI-M has a formula meeting the limitations of formula (4) and BANI-X has a formula meeting the limitations of formula (5) of instant claim 21. Fujiwara further teaches that the imide resin composite further contains a maleimide compound and an inorganic filler (see for e.g. 0016-0017). They teach that component (A) is included in the composite in a range of 5-50 mass % or 10-40 mass %, where if the content ratio of component (A) is more than 5 mass %, a high Tg and high heat resistance will be reliably obtained and if it is less than 50 mass %, deterioration of the dielectric characteristics, adhesion, and water absorption will not take place easily (see for e.g. 0029). They teach that including a maleimide compound, the resin composite g (see for e.g. 0039). They teach that the maleimide compound is selected from materials including 4,4’-diphenylmethane bismaleimide, 2,2,-bis[4-(4-maleimide phenoxy) phenyl]propane, and bis(3-ethyl-5-methyl-4maleimide phenyl)methane (see for e.g. 0040). They teach that when the imide resin contains a maleimide compound it is preferable that the quantity is in the range of 5-50 mass % or 10-30 mass % (see for e.g. 0041). They teach producing a prepreg by impregnating a fiber base material with the imide resin followed by forming a metallic foil on the prepreg and producing a printed wiring board by removing part of the metallic foil (see for e.g. 0018-0020), indicating that the imide resin is used for forming printed wiring boards. 
	Narahashi teaches multilayer printed wiring boards formed by laminating a film with a metal film, wherein a metal film layer is formed on a support layer via a curable resin composition layer (see for e.g. abstract). They teach that the curable resin composition layer preferably includes an epoxy resin as a curable resin, a thermoplastic resin, and a curing agent (see for e.g. 0094). They teach that the curable resin composition may also contain an inorganic filler such as silica (see for e.g. 0110). They teach that the filler is treated with one or more kinds of surface treating agents such as glycidoxypropyltriethoxysilane, methacryloxypropyltrimethoxysilane, etc. (see for e.g. 0111). They teach that the curable resin composition may also contain a thermosetting resin other than epoxy resin, such as a maleimide compound, a bisallylnadiimide compound, a vinylbenzyl resin, a vinylbenzylether resin, and the like (see for e.g. 0116). They teach that two or more kinds of such thermosetting resins may be used in the mixture (see for e.g. 0116). They teach that example of the bisallylnadiimide compound include BANI-M and BANI-X (see for e.g. 0116). Therefore, Narahashi indicates that bisallylnadiimides such as BANI-X and BANI-M can be suitably combined with 
	From the teachings of Fujiwara and Narahashi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kashima in view of Hayashi to have further included in the resin composition a nadimide compound as suggested by Fujiwara without the vinyl compound because Fujiwara teaches that using a bisallylnadimide in a resin composition provides benefits of a high glass transition temperature and high heat resistance and that it can be used with a maleimide, such as those taught by Kashima, for use as a base layer in a printed wiring board, Narahashi indicates that it is known to include bisallylnadimides in a curable resin composition containing maleimide and epoxy, where a vinyl compound is not required, and Kashima indicates that additional thermosetting resins can be included such that it will provide the desired and predictable result of improving the properties of the resin composition of Kashima in view of Hayashi when adding the nadimide to the maleimide compound in the composition where Narahashi indicates that it is conventionally known to include bisallylnadimides in epoxy resin compositions. Therefore, Kashima in view of Hayashi, Fujiwara, and Narahashi suggest including a nadimide such as BANI-M which meets the limitations of formula (4) of instant claim 21 and BANI-X which meets the limitations of formula (5) of instant claim 21 such that they are considered to be alkenyl-substituted nadimides. Further, since they suggest using a compound having formula 4 of claim 21, 1 is a hydrogen and R2 is of formula 2 of claim 20 where R3 is a methylene group.  
It is noted that Kashima teaches that additional components can be used in the resin composition such as other thermosetting resins, thermoplastic resins, various polymer compounds, and other incombustible compounds and additives (see for e.g. 0065), however, these additional components are not indicated as being required. Kashima indicates that the required components are (A) an acid-soluble inorganic filler, (B) a cyanate ester, and (C) an epoxy resin, where the resin composition may further contain (D) bismaleimide and/or (E) silica (see for e.g. 0018). Therefore, in the process of Kashima in view of Hayashi, Fujiwara, and Narahashi, the resins are considered to consist of a maleimide compound, the claims alkenyl-substituted nadimide suggested by Fujiwara and Narahashi, and one or more compounds selected from the group consisting of a cyanate ester compound and an epoxy resin, excluding a vinyl compound, where Narahashi indicates that bisallylnadimides are not required to be combined with vinyl compounds in a resin composition.
As to the concentration of maleimide and nadimide in the resin, Kashima teaches that while there are no particular limitations on the content of the epoxy resin, the range is preferably 10 parts by weight to 90 parts by weight and particularly preferably within the range of 20 parts by weight to 70 parts by weight based on a value of 100 parts by weight for the total amount of components (B) to (D) (see for e.g. 0049). They teach that the bismaleimide (D) is preferably in a range of 5 parts by weight to 50 parts by weight and more preferably 10 parts by weight to 40 parts by weight based on a value of 100 parts by weight for the total amount of components (B) to (D) (see for e.g. 0055). Therefore, if components (B) to (D) are included in 100 g, the weight percentage of g and high heat resistance will be obtained reliably and if it is less than 50 mass %, it will provide desirable dielectric characteristics, water absorption, and adhesion (see for e.g. 0029). It is noted that the content of nadiimide suggested by Fujiwara is considered to be based on the resin content of the composite because it is optional to include filler (see for e.g. 0043), indicating that the composite can include only resin. Therefore, Fujiwara teaches that including the nadiimide in a range of 5-50 mass % based on the content of the resins provides benefits such as a high Tg and heat resistance. From the teachings of Fujiwara it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included the nadimide in a range of 5-50 mass % because Fujiwara teaches that such a range provides desirable characteristics in a resin such as a high Tg and heat resistance. Therefore, Kashima in view of Hayashi, Fujiwara, and Narahashi suggest including in the resin mixture a maleimide and an alkenyl-substituted nadimide in amounts overlapping the claimed ranges based on 100 parts by mass of the resins in the layer, i.e. 5-83.3 wt % bismaleimide and 5-50 wt. % nadimide. Further, since Kashima teaches including the g and heat resistance where having too much can deteriorate the properties, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the concentration of the maleimide and the alkenyl-substituted nadimide to be within the claimed range from the overlapping ranges suggested by Kashima and Fujiwara so as to provide a resin composition having desirable properties for a printed wiring board, i.e. a high Tg, high heat resistance, improved moisture absorption heat resistance, with desirable dielectric characteristics, water absorption, and adhesion. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Kashima in view of Hayashi, Fujiwara, and Narahashi suggests the limitations of instant claim 1. Kashima further teaches that the resin composition comprises bismaleimide (see for e.g. 0018) selected from bis(4-maleimidophenyl)methane, 2,2-bis{4-(4-maleimideophenoxy)-phenyl}propane, and bis(3-ethyl-5-methyl-4-maleimidophenyl)methane (see for e.g. 0051).
Regarding claim 7, Kashima in view of Hayashi, Fujiwara, and Narahashi suggests the limitations of instant claim 1. Kashima further teaches that the inorganic filler is subjected to a silane coupling treatment with a silane coupling agent such as 13 is a hydrolysable group, i.e. alkoxy group, R15 is a methyl group, R16 is a propyl group such that it has 3 carbons, and j is 3. This is further supported by paragraph 0033 of the instant specification which indicates that 3-methacryloxypropyltrimethoxylsilane is an acceptable acrylic silane compound.
Regarding claims 8-10, Kashima in view of Hayashi, Fujiwara, and Narahashi suggest the limitations of instant claim 1. Kashima further teaches that the silane coupling agent can be an epoxy silane-based coupling agent such as γ-glycidoxypropyltrimethoxysilane (see for e.g. 0026), where one type of silane agent can be used or two or more types can be used (see for e.g. 0026). Therefore, Kashima teaches including multiple silane coupling agents where one is the acrylic silane coupling agent and the other is an agent having an epoxy skeleton and a hydrolysable group, i.e. the methoxy groups. This is further supported by paragraph 0042 of the instant specification which indicates that 3-glycidoxypropyltrimethoxysilane is an example of the epoxysilane compound. Therefore, R10 is a hydrolysable group, i.e. methoxy groups, R12 is a propyl group such that is it an alkylene group having 3 carbon atoms, and m is 3, thus meeting formula D.
Regarding claim 11, Kashima in view of Hayashi, Fujiwara, and Narahashi suggest the limitations of instant claim 1. Kashima further teaches that the resin composition includes a cyanate ester compound (see for e.g. 0011).
Regarding claim 12, Kashima in view of Hayashi, Fujiwara, and Narahashi suggest the limitations of instant claim 11. Kashima further teaches that the cyanate ester can have the structure of formula 1, where R is a hydrogen atom or methyl group (see for e.g. 0029-0031). Further, Kashima teaches that the cyanate ester may have the structure of formula 2, where R is a hydrogen or a methyl group (see for e.g. 0030 and 0033). It is noted the bonding of an OCN or H group extending from the center of the ring is understood to indicate that the group can bond at any carbon atom of the ring (within normal bonding rules), such that formulas 1 and 2 of Kashima are considered to meet the structures of claims formulas 7 and 8.
Regarding claim 13, Kashima in view of Hayashi, Fujiwara, and Narahashi suggest the limitations of instant claim 1. Kashima further teaches that the inorganic filler is an oxide of aluminum, i.e. alumina (see for e.g. 0020). They also teaches that silica can be included in the resin in addition to the inorganic filler (see for e.g. 0056).
Regarding claims 14 and 15, Kashima in view of Hayashi, Fujiwara, and Narahashi suggests the limitations of instant claim 1. Kashima further teaches that the insulting layer can be formed as a prepreg where the substrate includes inorganic fibers such as E glass, S-glass, T-glass, etc., or organic fibers (see for e.g. 0066-0068). They teach that the resin material is impregnated or coated onto the substrate (see for e.g. 0069). Therefore, when forming the insulating layer as part of a prepreg, a base material, i.e. fiber material, is impregnated with the resin composition, where the base material is selected from E glass fibers, T glass fibers, S glass fibers, or organic fibers and where since the base material is formed of fibers it is considered to be a cloth.
Regarding claim 16, Kashima in view of Hayashi, Fujiwara, and Narahashi suggest the limitations of instant claim 1. Kashima further teaches that a resin sheet is 
Regarding claim 17, Kashima in view of Hayashi, Fujiwara, and Narahashi suggest the limitations of instant claim 1. As discussed above, they also provide the limitations of instant claims 14 and 16. Kashima further teaches that the prepreg can be used as a buildup material where the printed wiring board has a multilayer structure by laminating a prepreg or resin sheet (see for e.g. 0070 and 0077), indicating that the laminate can be formed of multiple layers of prepregs or resin sheets. They teach that the printed wiring board is used in the form of a multilayer printed wiring board where the metal foil-clad laminate sheet is arrange on both sides of the prepreg and an inner layer circuit is formed therein (see for e.g. 0098), indicating that the laminate can be formed from a mix of a prepreg and a resin sheet. They teach that the multilayer printed wiring board is produced by lamination molding by repeating a procedure consisting of arranging the prepreg or resin sheet on one or both sides of the inner layer circuit board or a metal foil, and further arranging a metal foil or a release film on the outside thereof (see for e.g. 0098). They teach that lamination molding is carried out by heating and pressing with a post-curing step carried out as necessary to adjust the degree of curing (see for e.g. 0099). Therefore, they teach forming a laminate from one or more layers of prepregs in which a base material is impregnated or coated with the resin and/or a resin 
	Regarding claim 18, Kashima in view of Hayashi, Fujiwara, and Narahashi suggest the limitations of instant claim 1. As discussed above, they also provide the limitations of instant claims 14 and 16. Kashima further teaches that the printed wiring board is used in the form of a multilayer printed wiring board where the metal foil-clad laminate sheet is arrange on both sides of the prepreg and an inner layer circuit is formed therein (see for e.g. 0098), indicating that the laminate can be formed from a mix of a prepreg and a resin sheet coated onto a metal foil. They teach that the multilayer printed wiring board is produced by lamination molding by repeating a procedure consisting of arranging the prepreg or resin sheet on one or both sides of the inner layer circuit board or a metal foil, and further arranging a metal foil or a release film on the outside thereof (see for e.g. 0098), indicating that the prepreg or resin sheet can be laminated with a metal foil. They teach that lamination molding is carried out by heating and pressing with a post-curing step carried out as necessary to adjust the degree of curing (see for e.g. 0099). Therefore, they teach forming a metal-clad laminate where at least one selected from the group consisting of a prepreg in which a base material is impregnated or coated with the resin composition and a resin sheet in which a support is coated with the resin composition and a metal foil are laminated and cured in the post-curing step. 
	Regarding claim 19, Kashima in view of Hayashi, Fujiwara, and Narahashi suggest the limitations of instant claim 1. Kashima further teaches that the conductor layer is formed by plating on the insulated layer surface (see for e.g. 0086), such that it will be formed by plating treatment. 
Regarding claims 22 and 26, Kashima in view of Hayashi, Fujiwara, and Narahashi suggest the limitations of instant claim 1. As discussed above for claim 1, Kashima in view of Hayashi, Fujiwara, and Narahashi suggest including 5-83.3 wt % bismaleimide and 5-50 wt. % nadimide, such that when forming a composition having 100 g, the nadimide will be contained in an amount ranging from 5-50 g and the maleimide will be contained in an amount ranging from 5-83.3 g. Kashima further teaches that the resin composition comprises bismaleimide (see for e.g. 0018) selected from bis(4-maleimidophenyl)methane, 2,2-bis{4-(4-maleimideophenoxy)-phenyl}propane, and bis(3-ethyl-5-methyl-4-maleimidophenyl)methane (see for e.g. 0051), where each maleimide is understood to have 2 maleimide groups. As discussed above for claims 1 and 21, Kashima in view of Hayashi, Fujiwara, and Narahashi suggest using nadimides meeting formulas 4 and 5 of claim 21, such that the alkenyl functional groups are considered to be 2. Therefore, using the equation from paragraph 0074 of the instant specification the ratio of alkenyl groups in the nadimide to maleimide groups in the maleimide is considered to range from 0.1-16.7 when the functional group in the nadimide is 2, such that the range suggested by Kashima in view of Hayashi, Fujiwara, and Narahashi overlaps the claimed ranges. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Kashima in view of Hayashi, Fujiwara, and Narahashi renders the range of instant claims 22 and 26 obvious. 
	Further, as discussed above for claim 1, Kashima in view of Hayashi, Fujiwara, and Narahashi suggest optimizing the concentration of the maleimide and the nadimide to provide a desirable resin such that by optimizing the concentration of the materials it In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima, WO 2013/008684 A1 in view of Hayashi, WO 2014/038534, Kretschmann, US 2013/0059109 A1, Cho, US 2014/0014402 A1, and Fujiwara, JP 2012-197336 A (provided with the IDS of 2/21/2018).
The following citations for Kashima, WO 2013/008684 A1 are in reference to Kashima, US 2015/0034369 A1, which is considered to be the English translation of Kashima, WO 2013/008684 A1 because it is the US national stage of the PCT application. The following citations for Hayashi, WO 2014/038534 are in reference to Hayashi, US 2015/0210884 A1, which is considered to be the English translation of Hayashi, WO 2014/038534 because it is the US national stage of the PCT application. The following citations for Fujiwara, JP 212-197336 A are in reference to the machine translation provided with the IDS dated 2/21/2018.
Regarding claim 23, as discussed above for claim 1, Kashima in view of Hayashi suggests a process for producing a printed circuit board comprising an alkali treatment step of brining a surface of an insulating layer for a printed circuit board into contact with an aqueous alkali solution, and a conductor layer forming step of forming a 
Kashima further teaches that the silane coupling agent is a silane coupling agent typically used in surface treatment of inorganic materials, where examples include γ-glycidoxypropyltrimethoxysilane and γ-methacryloxypropyltrimethoxysilane (see for e.g. 0026), where one type of silane agent can be used or two or more types can be used (see for e.g. 0026). Therefore, Kashima teaches including multiple silane coupling agents where one is an acrylic silane coupling agent and the other is an agent having an epoxy skeleton and a hydrolysable group, i.e. the methoxy groups. 
They do not teach using the claimed combination of silane compounds.
Kretschmann teaches a curable polyorganosiloxane composition (see for e.g. abstract). They teach that the composition includes (A) at least one polyorganosiloxane, (B) at least one polyorganohydrogensiloxane, (C) at least one hydrosilylation catalyst, (D) optionally at least one adhesion promoter, and (E) optionally at least one reinforcing filler  (see for e.g. 0010-0015). They teach that component (D) is selected from a group that includes (D2): at least one organosilane, comprising at least one alkoxy silyl group (see for e.g. 0136-0139). They teach that component D2 apart from acting as an adhesion promoter, can serve in addition as in-situ surface treating agent for filler (E) (see for e.g. 0168). They teach that it is preferred to use mixtures of silanes of component D2 to obtain acceptable adhesion properties at reduced costs (see for e.g. 0168). They indicate that preferred examples of component D2 includes those having formula 3e and 3f, where R3 is hydrogen and alkyl radicals having 1 to 6 carbon atoms 62)e-Y-(CH2)eSiRd(OR3)3-d, where X can be an unsaturated aliphatic group with up to 14 carbons, Y can be –COO-, e can be 0 or 3 and may be identical or different, R is selected from optionally substituted alkyl with up to 30 carbon atoms, d can be 0, and R3 can be an alkyl having 1 to 6 carbon atoms (see for e.g. 0031, 0145, and 0159-0166), such that the formula includes 3-acryloxypropyltrimethoxysilane and 3-acryloxypropyltriethoxysilane, i.e. when X is an unsaturated aliphatic group with 2 carbons, the first e is 0, Y is –COO-, the second e is 3, d is 0, and R3 is a methyl or ethyl group. They teach using a combination of methacryloxypropyltrimethoxysilane (Memo) and glycidoxypropyltrimethoxysilane (Glymo) where the ratio of Glymo to Memo is 1.2:1 (see for e.g. 0246-0248 and Table 3). 
Cho teaches an epoxy resin composition, an insulating film formed therefrom, and a printed circuit board (see for e.g. abstract). They teach that the insulating film manufactured from the epoxy resin composition is used to form a multilayer printed circuit board in which inner circuits formed of copper and insulated by virtue of the insulating film (see for e.g. abstract). They teach that the epoxy resin composition comprises epoxy resin (A), an acid anhydride curing agent (B), an inorganic filler (C), and a curing accelerator (D) (see for e.g. 0017). They teach that the filler may be selected from a group including silica and alumina (see for e.g. 0020). They teach that the epoxy resin composition may further comprise at least one of a cyanate ester resin and a bismaleimide resin (see for e.g. 0022). They teach that the epoxy resin composition may further include an adhesion enhancer to enhance the ability of the epoxy resin 
From the teachings of Kretschmann and Cho, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kashima in view of Hayashi to have used a mixture of 3-glycidoxyproyltrimethoxysilane (Glymo) and 3-methacryloxypropyltriethoxysilane, 3-acryloxypropyltrimethyoxysilane, or 3-acryloxypropyltriethoxysilane, i.e. acrylic silanes, in the resin composition where they have a total amount of 1-2 parts by weight based on 100 parts by weight in total of components constituting resin, where the ratio of Glymo to the acrylic silane is 1.2:1 because Kretschmann indicates that such a mixture of such silanes is desirable for obtaining acceptable adhesion properties at reduced costs, where they can act as an adhesion promoter and surface treating agent for a filler, and indicate that a suitable ratio of Glymo to Memo is 1.2:1, where 3-methyacryloxypropyltriethoxysilane, 3-acryloxypropyltrimethyoxysilane, and 3-acryloxypropyltriethoxysilane are suitable prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). 
Additionally, Cho indicates that the amount of the adhesion enhancer is optimized so as to provide the desired adhesion enhancement while not participating in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Kashima in view of Hayashi, Kretschmann, and Cho do not teach including an alkenyl-substituted nadimide.
	As discussed above for claim 1, Fujiwara provides the suggestion to have further included in the resin composition a nadimide compound because Fujiwara teaches that using a bisallylnadimide in a resin composition provides benefits of a high glass transition temperature and high heat resistance and that it can be used with a maleimide, such as those taught by Kashima, for use as a base layer in a printed wiring board, where Kashima indicates that additional thermosetting resins can be included such that it will provide the desired and predictable result of improving the properties of the resin composition of Kashima in view of Hayashi, Kretschmann, and Cho when adding the nadimide to the maleimide compound in the composition.

Response to Arguments
Applicant’s arguments filed December 7, 2020 have been fully considered. 
Regarding Applicant’s argument over the concentration of the maleimide, it is noted that Kashima teaches that the maleimide can be included in the resin at a range of about 5 weight % to a maximum of about 83.3 weight %, indicating that such a concentration is acceptable in the resin composition. Additionally, Kashima in view of Hayashi, Fujiwara and Narahashi and Kashima in view of Hayashi, Kretschmann, Cho, and Fujiwara provide the suggestion to optimize the concentration of the resins in the mixture. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	Regarding Applicant’s argument over the amendment to claim 23, it is noted that Kashima in view of Hayashi, Fujiwara, Kretschmann, and Cho provide the suggestion of using a combination of 3-glycidoxyproyltrimethoxysilane (Glymo) and 3-methacryloxypropyltriethoxysilane, 3-acryloxypropyltrimethyoxysilane, or 3-acryloxypropyltriethoxysilane, where formula 3f in paragraph 0167 of Kretschmann includes 3-methacryloxypropyltriethoxysilane and the broad formula in paragraph 0159 provide 3-acryloxypropyltrimethyoxysilane and 3-acryloxypropyltriethoxysilane.	Regarding Applicant’s argument over the concentration of the silane compounds, it is noted that the acid anhydride curing agent of Cho is indicated as being materials such as ethylene glycol, pryomellitic dianhydride, etc. (see for e.g. 0057), which are not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718